Case 20-02035-CMB           Doc 52      Filed 03/31/21 Entered 03/31/21 12:41:21                    Desc Main
                                       Document      Page 1 of 8
   Modified Third Party CMB Form AP-2




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:

   NICKI M. TODARO,                        :                Bankruptcy No. 19-23010-CMB
                                           :
                        Debtor,            :
                                           :                Chapter 13
   NICKI M. TODARO,                        :
                                           :                Adversary No. 20-2035-CMB
                        Plaintiff,         :
               v.                          :                Related to Doc No. 15 and 51
                                           :
                                           :
   WELLS FARGO BANK, N.A.,                 :
                                           :
                         Defendant         :
   ___________________________________ :
                                           :
   WELLS FARGO BANK, N.A,                  :
                                           :
                    Third Party Plaintiff, :
               v.                          :
                                           :
   PNC BANK, N.A.,                         :
                                           :
                                           :
                Third Party Defendant.     :




             EARLY CONFERENCE CERTIFICATION AND STIPULATION


           The parties to this proceeding submit the following Early Conference
   Certification and Stipulation and agree that, upon the Court’s entry of order approving the
   terms set forth within, all undisputed terms shall govern pretrial proceedings unless
   altered by the Court.1 Said order shall supersede any prior order governing pretrial
   proceedings.

   1
    The Court will independently review the terms of this document set by the parties and may shorten or
   extend the proposed deadlines, with or without prior notice.



                                                       1
Case 20-02035-CMB        Doc 52    Filed 03/31/21 Entered 03/31/21 12:41:21           Desc Main
                                  Document      Page 2 of 8
   Modified Third Party CMB Form AP-2




   Directions: The Early Conference Certification and Stipulation is to be completed in
   its entirety and signed by all counsel or unrepresented parties to the within matter. Only
   one Early Conference Certification and Stipulation is to be submitted and shall be filed
   by the Third-Party Plaintiff(s) within seven (7) days of the date of the Early Conference
   of Parties. If the parties cannot agree on any of the following issues, the parties are
   directed to identify the objecting parties and set forth the basis for said parties’
   disagreement. A date for the First Pretrial Conference shall be assigned by the Court
   upon the filing of this completed form. The Court will address any disputed terms at the
   First Pre-Trial Conference. Unless amended by the Court, all undisputed terms shall
   govern pretrial proceedings. Failure to comply with the undisputed terms may result in
   the imposition of sanctions, monetary and non-monetary, including, without limitation,
   entry of an order denying the admission of exhibits, testimony of witnesses, or other
   appropriate sanctions where noncompliance has caused undue delay, expense and/or
   prejudice. In the event that this matter involves more than two parties, or separate
   counsel has been retained to represent co-plaintiffs or co-defendants, etc., add
   additional lines where necessary throughout this document.


      I. Early Conference of Parties: Judge Böhm requires that the Early Conference of
            Parties occur no later than thirty (30) days from the Answer deadline.
            Answers to the Third-Party Complaint in this matter were due on March 10,
            2021. The parties to this case conferred on March 25, 2021.


      II. Jurisdiction
              a. _____This is a core matter, in its entirety, on which the bankruptcy court
                  will enter final judgment.
              b. _____This is a non-core matter, in its entirety, and the parties hereby state
                  that the bankruptcy court
                       i. ___ has their consent to enter final judgment, and this express
                          consent eliminates any need for consideration of any issues that
                          might otherwise be raised by the decision in Stern v. Marshall, 131
                          S.Ct. 2594 (2011).
                      ii. ___ does not have their consent to enter final judgment. (See Note
                          regarding briefing requirement below)
              c. _____ The parties cannot agree as to whether this is a core or non-core
                  matter. (See Note regarding briefing requirement below)
              d. __X___This adversary proceeding embraces core and non-core matters as
                  follows:
                            Core matters between Debtor and Wells Fargo are reflected
                            in the Debtor’s Complaint.
                            Non-core matters between Wells Fargo and PNC Bank, N.A.
                            are reflected in the Third Party Complaint.




                                               2
Case 20-02035-CMB        Doc 52    Filed 03/31/21 Entered 03/31/21 12:41:21            Desc Main
                                  Document      Page 3 of 8
   Modified Third Party CMB Form AP-2




                      i. As to those matters that are either stipulated non-core or the parties
                         are in disagreement as being non-core, the bankruptcy court

                              1. _X__ has the parties’ consent to enter final judgment, and
                                 this express consent eliminates any need for consideration
                                 of any issues that might otherwise be raised by the decision
                                 in Stern v. Marshall, 131 S.Ct. 2594 (2011).
                              2. ___ does not have the parties’ consent to enter final
                                 judgment. (See Note regarding briefing requirement below)

   Note: If the parties do not consent to entry of final judgment by this Court on the basis
   that all or some matters are non-core, the parties shall submit memoranda addressing
   those issues no later than fourteen (14) days prior to the First Pre-Trial Conference.
   Thereafter, the Court will rule on the core/non-core character of claims.


      III. Settlement and Mediation

              a. Settlement
                      i. Counsel for Plaintiff(s) hereby certifies that settlement has been
                         discussed with the Plaintiff(s): _____________________________
                                                        (Written or electronic signature)

                      ii. Counsel for Defendant(s) hereby certifies that settlement has been
                          discussed with the Defendant(s):___________________________
                                                      (Written or electronic signature)


                     iii. Counsel for Third-Party Defendant(s) hereby certifies that
                          settlement      has      been discussed with the Third Party
                          Defendant(s):_____________________________
                                        (Written or electronic signature)

                     iv. The status of settlement efforts is as follows: Parties will
                         continue to discuss potential settlement as discovery
                         progresses.



              b. Mediation
                    i. Counsel for Plaintiff(s) hereby certifies that mediation has been
                        discussed with the Plaintiff(s): _____________________________
                                                       (Written or electronic signature)




                                               3
Case 20-02035-CMB        Doc 52    Filed 03/31/21 Entered 03/31/21 12:41:21           Desc Main
                                  Document      Page 4 of 8
   Modified Third Party CMB Form AP-2


                      ii. Counsel for Defendant(s) hereby certifies that mediation has been
                          discussed         with         the            Third          Party
                          Defendant(s):___________________________
                                                      (Written or electronic signature)

                      iii. Counsel for Third-Party Defendant(s) hereby certifies that
                           mediation      has     been      discussed        with      the
                           Defendant(s):___________________________
                                                     (Written or electronic signature)

                      iv. This matter _____ has/ _X____ has not been formally mediated.
                       v. The parties _____ are/ _X____ are not seeking mediation at this
                          time.


      IV. Discovery

              a. Disclosures. (select one)

                       i. ___ Default Schedule: The parties shall make the initial disclosures
                          in accordance with the provisions of Fed. R. Bankr. P. 7026.

                      ii. _ X__ The parties agree to amend the default schedule for
                          disclosures as follows:

                              Disclosures will be made by 5/27/21.



              b. Discovery shall be initiated sufficiently in advance of the deadline so as to
                 be timely completed by the deadline. Unless otherwise ordered by the
                 Court, the total number of written interrogatories submitted by a party
                 shall not exceed thirty (30) questions, including subparts. In accordance
                 with Fed.R.Bankr.P. 7005, the depositions upon oral examination and
                 interrogatories, requests for documents, requests for admission, and
                 answers and responses thereto are not to be filed unless pursuant to an
                 Order of Court or for use in a proceeding in this case.

                  Select one:
                  __X___ The parties have agreed on the discovery plan as set forth below.
                  _____ The parties have not agreed on the following discovery plan. The
                  parties have set forth their disagreements and reasons for each party’s
                  position.

                  The parties jointly propose to the court the following discovery plan:




                                                4
Case 20-02035-CMB        Doc 52    Filed 03/31/21 Entered 03/31/21 12:41:21           Desc Main
                                  Document      Page 5 of 8
   Modified Third Party CMB Form AP-2


                  (Reminder: Use separate paragraphs or subparagraphs as necessary if
                  parties disagree.)

                      i. All discovery shall be completed by September 1, 2021

                      ii. If applicable, Discovery on __________________________(issue
                          for early discovery) to be completed by _____________________.

                     iii. Maximum of ___45___ interrogatories by each party to any other
                          party. Responses are due 30 days after service.

                     iv. Maximum of __20___ requests for admission(s) by each party to
                         any other party. Responses due 30 days after service.

                      v. Maximum of 5 depositions by plaintiff(s) and 5 by defendant(s)
                         and 5 by third-party defendant(s).
                            1. Each deposition is limited to a maximum of 4 hours unless
                                extended by agreement of parties.
                            2. Exceptions, if applicable:___________________________

                     vi. Reports from retained experts under Fed. R. Bankr. P. 7026(a)(2)
                         due:
                            1. From plaintiff(s) by July 15, 2021
                            2. From defendant(s) by July 15, 2021
                            3. From third-party defendant(s) by July 15, 2021

                    vii. Supplementations under Fed. R. Bankr. P. 7026(e) due (time(s) or
                         interval(s)) __________________________.


      V. Miscellaneous Issues. ( Reminder: Use separate paragraphs or subparagraphs as
            necessary if parties disagree)

              a. Plaintiff(s) shall be allowed until August 1, 2021 to join additional parties
                 and until August 1, 2021 to amend the pleadings.

              b. Defendant(s) shall be allowed until August 1, 2021 to join additional
                 parties and until August 1, 2021 to amend the pleadings.

              c. Third-Party Defendant(s) shall be allowed until August 1, 2021 to join
                 additional parties and until August 1, 2021 to amend pleadings.

              d. Does either party anticipate joining an additional party: ___ yes/__X__ no

              e. Does either party anticipate amending a pleading(s): ___ yes/__ X__ no




                                               5
Case 20-02035-CMB        Doc 52    Filed 03/31/21 Entered 03/31/21 12:41:21           Desc Main
                                  Document      Page 6 of 8
   Modified Third Party CMB Form AP-2


              f. All potentially dispositive motions, including motions for summary
                 judgment, should be filed by September 30, 2021.

              g. Does either party anticipate filing dispositive motions: _X__ yes/____ no


      VI. Trial. (The Court recognizes that the estimates below concerning time, witnesses,
              and exhibits may change as the case proceeds.)

              a. The Plaintiff(s) anticipates to be ready for trial by 30 days after
                 resolution of dispositive motions.
              b. The Defendant(s) anticipates to be ready for trial by 30 days after
                 resolution of dispositive motions.
              c. The Third-Party Defendant(s) anticipates to be ready for trial by 30 days
                 after resolution of dispositive motions.
              d. Estimation of time required to present each party’s side of the case at trial
                 including rebuttal stage, if applicable.
                      i. Plaintiff(s): ½ day
                     ii. Defendant(s): 2 days
                    iii. Third-Party Defendant(s): 2 days

              e. Estimation of number of witnesses each party will present at trial
                 including opposing parties, if applicable.
                      i. Plaintiff(s): 2
                     ii. Defendant(s): 3
                    iii. Third-Party Defendant(s): 2

              f. Estimation of number of exhibits each party will present at trial, including
                 opposing parties’ exhibits, if applicable.
                      i. Plaintiff(s): 5
                     ii. Defendant(s): 10-15
                    iii. Third-Party Defendant(s): 10


              g. Demand for Jury Trial

                       i. _X____ No party seeks a jury trial
                      ii. _____ The Plaintiff(s) demands a jury trial
                     iii. _____ The Defendant(s) demands a jury trial
                     iv.        The Third-Party Defendant(s) demands a jury trial._

                      v. The parties _X__ agree ___ disagree re: jury entitlement.
                         Note: Disagreements re: jury entitlement will be addressed at the
                         First Pretrial Conference and determined immediately thereafter,
                         unless the parties convince the Court that the issue should be
                         resolved earlier.



                                               6
Case 20-02035-CMB        Doc 52    Filed 03/31/21 Entered 03/31/21 12:41:21             Desc Main
                                  Document      Page 7 of 8
   Modified Third Party CMB Form AP-2




                     vi. If a jury trial is warranted, the parties ___ consent ___ do not
                         consent to jury trial in the bankruptcy court.




      VII.    Statement of Legal Issues

              Debtor alleges that Wells Fargo’s claim should be deemed unsecured
              under 11 U.S.C. § 506(d), because the value of the property does not
              exceed the amount of PNC Bank’s first mortgage lien against the
              property. In response, Wells Fargo alleges that the PNC Mortgage lien
              against the property should be subordinated to the lien of Wells Fargo’s
              Mortgage and PNC’s claim to the title to the property be quieted in favor
              of Wells Fargo’s claim, because the PNC Mortgage should have been
              satisfied of record and the PNC line of credit closed upon the payoff of
              the same with the Wells Fargo loan. Wells Fargo has alleged that the
              failure to satisfy the PNC Mortgage, close the PNC line of credit, and the
              continuing use of the line of credit by the Debtor resulted from fraud, bad
              faith, or a mutual mistake, allowing the PNC Mortgage lien to be set aside
              or subordinated to the Wells Fargo Mortgage lien against the property.
              Wells Fargo has also alleged alternatively that it should be entitled to
              equitable subrogation and an equitable first lien against the property as a
              result of the payoff of the PNC line of credit.


      VIII.   Concise Statement of Factual Issues (50 Words or Less)

              Whether the value of the property exceeds the amount of the first
              mortgage lien.

              Whether Debtor paid off the PNC Mortgage using loan proceeds received
              from Wells Fargo.

              Whether PNC’s predecessor was aware that its Mortgage should have
              been satisfied and/or the line of credit terminated upon payoff.


      IX.     Stipulation: The parties, through counsel, shall engage in a good faith effort
              to stipulate to all facts and legal issues as to which there is no actual dispute.
              To the extent that the parties can agree at this time, the following facts are
              stipulated.




                                                7
Case 20-02035-CMB        Doc 52    Filed 03/31/21 Entered 03/31/21 12:41:21       Desc Main
                                  Document      Page 8 of 8
   Modified Third Party CMB Form AP-2




      X. Additional Comments of Parties:




   Dated 3/31/2021 by Bradley A. King, Esquire, counsel for the Defendant/Third Party
   Plaintiff, Wells Fargo Bank, N.A.


   Dated 3/31/2021 by Brian C. Nicholas, Esquire, counsel for Third Party Defendant, PNC
   Bank, N.A.


   Dated 3/31/2021 by Daniel R. White, Esquire, counsel for Debtor, Nicki M. Todaro




                                             8
